Citation Nr: 1744741	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition, to include anxiety disorder with depressive features and claustrophobia.

2.  Entitlement to service connection for an acquired psychiatric condition, to include anxiety disorder with depressive features and claustrophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his May 2012 substantive appeal, the Veteran requested a BVA hearing.  Correspondence in February 2015 shows the Veteran elected to have a videoconference hearing before the Board.  A hearing was scheduled for March 2016, however, the Veteran failed to appear without good cause.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d).

This case was previously before the Board in January 2017.  Further development must be completed before the Board may proceed with adjudication.

The claim has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include other psychiatric diagnoses of record, which include anxiety disorder with depressive features and claustrophobia.

The Veteran submitted a substantive appeal in September 2016 on the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an increased disability rating for congestive heart failure and myocardial infarction.  In August 2017, these issues were certified to the Board and the Veteran's representative requested a hearing.  At present, the hearing has not yet been scheduled by the RO, and it appears that they are still working on these issues.  As such, the Board declines to take any further action at this time.  These issues will be the subject of a later Board decision as appropriate.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  An unappealed June 1992 rating decision originally denied service connection for anxiety disorder because the Veteran was not treated for chronic anxiety disorder in service and no psychiatric disability was claimed or noted on retirement examination; he sought to reopen that claim on multiple instances and was denied because new and material evidence had not been received, most recently in an unappealed August 2006 rating decision.

2.  Evidence received since the August 2006 decision suggests an acquired psychiatric condition began in service and has persisted since; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's acquired psychiatric condition is reasonably shown to have had its onset in service and to have persisted since.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for an acquired psychiatric condition may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  Service connection for an acquired psychiatric condition is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement that new and material evidence raise a reasonable possibility of substantiating the claim is a low threshold, to be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (clarifying 38 C.F.R. § 3.156 (a)).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent to establish observable events.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

The Veteran reports that he has a psychiatric disability that began in service and persisted thereafter.

Service treatment records (STRs) show the Veteran was seen for depression in June 1978.  In July 1979, he was diagnosed with claustrophobia and noted to be incapable of working in a closed environment.  In February 1983, the Veteran requested to be excused from gas chamber training due to claustrophobia.  In April 1989, he was reportedly "depressed, worried and tearful" with resultant insomnia.  The Veteran was also seen at an in-service mental health clinic from November 1988 through December 1989 for counseling regarding family issues.  

Treatment records from March through May 1992 show he was treated for complaints of depression and anxiety.  Notably, in March 1992, he specifically said that he had a nervous breakdown in 1989 and was depressed on and off.  Later that month, records note a history of visiting mental health clinics in 1978 and 1989.  He was also diagnosed with adjustment disorder with depressed mood.  A May 1992 VA examination listed a diagnosis of anxiety disorder, not otherwise specified (NOS) with depressive symptoms.  The examiner did not provide a nexus opinion and the RO denied the claim without seeking clarification as to nexus.  

April 1995 records note dysthymia and anxiety disorder.  May 1995 records show he was referred for mental health treatment.  After an initial evaluation, he was diagnosed with depressive disorder.  Thereafter, the Veteran's treatment records show consistent psychiatric treatment (including a multi-year prescription for Zoloft) for depression and anxiety that persists to the present.  Of particular note is a 2005 mental health note showing the Veteran requested a letter for his supervisor at work so he could be medically excused from going down a 20 foot manhole in a sewage system, based on his claustrophobia.  At the time, a VA psychiatrist provided a letter explaining that he "has problems with claustrophobia" and would experience "anxiety with shakes, palpitation and sweating if he were confined to a tight or closed space that may endanger himself or others."  More recently, a February 2011 VA mental health note included the Veteran's report that his mental health problems "began while in the military."  The examiner noted that the Veteran served in Vietnam but was not exposed to combat.  In May 2012, the Veteran argued that his psychiatric problems began in service and had been treated "all this time."  A November 2014 private record notes the Veteran reported symptoms of anxiety throughout his adult life and that such had worsened since being "pushed" into retirement.  On evaluation, the clinician felt the most appropriate diagnosis was adjustment disorder with anxiety.  April 2015 VA records note continuing diagnoses of depression and anxiety.  In September 2016, the Veteran indicated he also had posttraumatic stress disorder (PTSD).

Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

As noted in the findings of fact above, the Veteran was originally denied service connection for anxiety in June 1992 because he was not treated for chronic anxiety in service and no psychiatric disability was noted or reported on retirement examination.  He was informed of that decision and his appellate rights but did not appeal; thus, that decision became final.  Subsequently, he sought to reopen his claim on multiple occasions but was denied because new and material evidence had not been received.  This happened most recently in a similarly unappealed August 2006 rating decision that also became final based on the evidence then of record, and is the prior final denial in this case.  

Since the August 2006 rating decision, VA has received updated VA and private treatment records that show continued claustrophobia as well as a September 2016 note from the Veteran indicating he had developed PTSD (which has never before been considered or shown in the record).  Such evidence was not previously in the record, relates to previously unestablished facts needed to substantiate the underlying claim (i.e., an unconsidered diagnosis and persistence or chronicity of psychiatric diagnoses noted in service), and certainly raises a reasonable possibility of doing so.  Therefore, new and material evidence has been received and the claim may be reopened.

Service Connection

The record clearly shows the Veteran was treated for mental health symptoms in service on several occasions.  Notably, his records show he had been attending regular counseling sessions from 1989 to 1990, with the last session occurring just months before his retirement in May 1990.  From there, postservice treatment records show he began receiving substantive treatment for depression and anxiety from as early as March 1992.  Notably, the earliest available records of postservice mental health treatment specifically reference his prior in-service treatment in 1978 and 1989.  Subsequent records also clearly establish that psychiatric treatment for depression and anxiety has been persistent throughout the intervening years since.  In addition, the record also shows that claustrophobia, which was first noted in service, did not actually resolve therein and has continued to plague him.  Notably, the Veteran is also wholly competent to report the presence and course of observable symptomatology such as depression and anxiety, particularly as he is no doubt rather familiar with such symptoms given his long history of treatment thereof.  Moreover, the Board finds no reason to doubt the veracity of his accounts that such psychiatric symptoms have been persistent since service, as they are entirely consistent with the objective medical evidence confirming a consistent and protracted history of treatment for such symptoms.  

In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has an acquired psychiatric disability that was first manifested in service and has persisted to this day.  Resolving all remaining reasonable doubt in the Veteran's favor, the appeal must be granted.


ORDER

1.  The appeal to reopen a claim of service connection for an acquired psychiatric condition is granted.

2.  Service connection for an acquired psychiatric condition is granted.





______________________________________________
VICTORIA MOSHIASWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


